Exhibit 10.48
Form as of 2/25/20


THERMO FISHER SCIENTIFIC INC.


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT




Granted Under the [Name of Equity Incentive Plan]






1. Award of Restricted Stock Units.


This agreement (the “Agreement”) sets forth the terms and conditions of an award
by Thermo Fisher Scientific Inc., a Delaware corporation (the “Company”), on
_______ (the "Award Date") to Marc N. Casper (the “Participant”) of _______
restricted stock units of the Company (individually, an “RSU” and collectively,
the "RSUs" or the “Award”). Each RSU represents the right to receive one share
of common stock, $1.00 par value, of the Company (“Common Stock”) pursuant to
the terms, conditions and restrictions set forth in this Agreement and in the
Company’s [Name of Equity Incentive Plan] (the “Plan”). The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as Shares and the number of RSUs shown above is referred to as the
“Target Award.” Capitalized terms used in this Agreement and not otherwise
defined shall have the same meaning as in the Plan.


2. Vesting Schedule.
Except as otherwise provided in paragraphs (b) through (f) of Section 3, the
RSUs shall vest in accordance with Schedule A attached hereto and incorporated
herein provided that on each Vesting Date (as defined in Schedule A), the
Participant is, and has been at all times since the Award Date, an employee,
officer or director of, or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive restricted stock awards under the Plan (an “Eligible
Participant”).


3. Additional Vesting Provisions.


(a) Termination of Relationship with the Company. In the event that the
Participant ceases to be an Eligible Participant for any reason other than those
set forth in paragraphs (b) through (f) below before the Final Vesting Date (as
defined in Schedule A), the RSUs that have not previously vested shall be
immediately forfeited to the Company.


(b) Death or Disability. In the event that the Participant's employment with the
Company or a Subsidiary is terminated by reason of death or "disability" (as
defined below) prior to the Performance Certification Date (as defined in
Schedule A), 50% of the Target Award shall vest upon the date of such
termination. In the event that such termination occurs on or after the
Performance Certification Date but prior to the Final Vesting Date, 50% of the
remaining unvested RSUs (based on the number of RSUs determined on the
Performance Certification Date to be eligible to be received) shall vest upon
the date of such termination, and the remaining RSUs shall be forfeited. For the
purposes of this Agreement, a Participant shall be deemed to be



--------------------------------------------------------------------------------

Exhibit 10.48
"disabled" at such time as the Participant is receiving disability benefits
under the Company's Long Term Disability Coverage, as then in effect.


(c) Discharge without Cause or for Good Reason. In the event that the
Participant’s employment or service is terminated by the Company or any
Subsidiary after the last day of the Company’s fiscal quarter in which this
Award was granted, and prior to the Performance Certification Date without
“Cause” (as defined in Section 1.2 of the 2009 Restatement of Executive
Severance Agreement between the Company and the Participant dated November 21,
2009, as may be amended from time to time (the “Severance Agreement”)) or by the
Participant for Good Reason (as defined in Section 1.4 of the Severance
Agreement), and such termination does not entitle the Participant to severance
benefits under the Executive Change in Control Retention Agreement between the
Company and the Participant dated November 21, 2009, as may be amended from time
to time (the “CIC Agreement”), and provided that the performance conditions
(assuming the last day of the performance period was the last day of the prior
fiscal quarter) are actually achieved and the Compensation Committee has
certified the achievement of the performance conditions, then 1/3 of the RSUs
shall vest immediately. In the event of such termination on or after the
Performance Certification Date but prior to the Final Vesting Date, then the
RSUs that are scheduled to vest on the next Vesting Date (based on the number of
RSUs determined on the Performance Certification Date to be eligible to be
received) shall vest upon the date of such termination, and the remaining RSUs
shall be forfeited.


(d) Discharge for Cause. In the event that the Participant is discharged by the
Company or a Subsidiary for “Cause” (as defined in Section 1.2 of the Severance
Agreement), all unvested RSUs and all vested RSUs that have not been delivered
in accordance with Section 4 below shall terminate immediately upon the
effective date of such discharge. The Participant shall be considered to have
been discharged for Cause if the Company determines, within 30 days after the
Participant's resignation, that discharge for Cause was warranted.


(e) Termination by Participant without Good Reason. In the event that the
Participant terminates his employment with the Company or a Subsidiary without
“Good Reason” (as defined in Section 1.4 of the Severance Agreement or Section
1.4 of the CIC Agreement, as applicable), all unvested RSUs shall terminate
immediately upon the effective date of such termination and all vested RSUs that
have not been delivered in accordance with Section 4 below shall be delivered
immediately.


(f) Change in Control Event. In the event that the Participant’s employment or
service is terminated by the Company or any Subsidiary without “Cause” (as
defined in Section 1.3 of the CIC Agreement) or by the Participant for Good
Reason (as defined in Section 1.4 of the CIC Agreement), within 18 months after
a Change in Control Event that occurs prior to the Performance Certification
Date, and such termination entitles the Participant to severance benefits under
the CIC Agreement, then all unvested RSUs shall vest immediately, provided that
the performance conditions (assuming the last day of the performance period was
the last day of the fiscal quarter immediately prior to the Change in Control
Event) are actually achieved (without regard to performance for any periods
following the last day of the fiscal quarter immediately prior to the Change in
Control Event) and the Compensation Committee has certified the achievement of
the performance conditions. In the event of such termination on or after the
Performance Certification Date but before the Final Vesting Date, then all
unvested



--------------------------------------------------------------------------------

Exhibit 10.48
RSUs (based on the number of RSUs determined on the Performance Certification
Date to be eligible to be received) shall vest upon the date of such
termination.




4. Delivery of Shares


(a) The Company shall deliver the Shares that become issuable upon the vesting
of an RSU (i) to the Participant as soon as administratively practicable or (ii)
in the event that the Participant’s employment with the Company is terminated by
reason of death, to the Participant’s estate as soon as administratively
practicable, but in no event later than the last day of the period specified in
Treas. Reg. section 1.409A-1(b)(4)(i)(A).


(b) The Company shall not be obligated to deliver Shares to the Participant
unless the issuance and delivery of such Shares shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of Common Stock may then be listed.


5. Restrictions on Transfer.


The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution. Upon delivery of Shares pursuant to Section 4 above, the
Participant for two years thereafter shall not transfer more than 50% of the
actual net Shares delivered (after withholding for the payment of taxes);
provided, however, that this restriction shall not apply to a termination of
Participant’s employment under paragraphs (b), (c), (e) or (f) of Section 3
above. The Participant acknowledges that any stock certificates or other
evidence of ownership of RSUs or Shares may bear a restrictive legend evidencing
any applicable transfer restrictions.


6. Provisions of the Plan.


This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.


7. Dividends; Other Corporate Transactions.


(a) If at any time during the period between the Performance Certification Date
and the date that Shares are delivered after the RSU vests, the Company pays a
dividend or other distribution with respect to its Common Stock, including
without limitation a distribution of shares of the Company’s stock by reason of
a stock dividend, stock split or otherwise, then on the date the Shares issuable
upon vesting of the RSU are delivered, the Company shall pay the Participant the
dividend or other distribution that would have been paid on such Shares if the
Participant had owned such Shares during the period beginning on the Performance
Certification Date and ending on the respective delivery date. No dividend or
other distribution shall be paid with respect to RSUs that are forfeited.





--------------------------------------------------------------------------------

Exhibit 10.48
(b) In the event of a Reorganization Event, then the rights of the Company under
this Agreement and all other terms of this Agreement (including without
limitation vesting provisions) shall inure to the benefit of the Company's
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Shares.
Such cash, securities or other property shall be delivered or paid at the time
provided in Section 4.


(c) Except as set forth in Section 7(a) or (b) above and in the Plan, neither
the Participant nor any person claiming under or through the Participant shall
be, or have any rights or privileges of, a stockholder of the Company in respect
of the Shares issuable pursuant to the RSUs granted hereunder until the Shares
have been delivered to the Participant.


8. Withholding Taxes; No Section 83(b) Election.


        (a) The Participant expressly acknowledges that the delivery of Shares
to the Participant will give rise to "wages" subject to withholding. Unless the
Participant provides notice to the Company prior to the delivery of the Shares
that the Participant will make payment to the Company on the date of delivery to
satisfy all required withholding taxes, the Participant hereby authorizes the
Company to hold back from the shares to be delivered pursuant to Section 4 of
this Agreement of that number of shares calculated to satisfy all such federal,
state, local or other applicable taxes required to be withheld in connection
with such delivery of Shares; provided, however, that the total tax withholding
where Shares are being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such wages).


        (b) The Participant acknowledges that no election under Section 83(b) of
the Code may be filed with respect to this Award.


9. No Right To Employment or Other Status. The grant of an award of RSUs shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under the Plan or this Agreement,
except as expressly provided herein.


10. Conflicts With Other Agreements. In the event of any conflict or
inconsistency between the terms of this Agreement and any employment, severance
or other agreement between the Company and the Participant, the terms of this
Agreement shall govern.


11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to any
applicable conflicts of laws and in the event of a dispute related to or arising
out of this Agreement, the parties submit to the exclusive jurisdiction and
venue of the Delaware federal and Chancery Courts. Notwithstanding the
foregoing, for any Termination (defined below), Recapture (defined below),
and/or Reimbursement (defined below) that is based, in whole or in part, on the
Participant’s breach of a noncompete agreement or nonsolicitation obligation,
such disputes shall be governed by and



--------------------------------------------------------------------------------

Exhibit 10.48
interpreted in accordance with the laws of the State of Massachusetts, and any
dispute arising out of this Agreement shall be asserted exclusively in the
federal or state courts located in or covering the county in which the employee
resides within the State of Massachusetts, and the parties hereby submit to the
personal jurisdiction and venue of those state and federal courts.


12. Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.


13. Compliance with Section 409A of the Code. This Agreement is intended to
provide for deferred compensation that is exempt from or compliant with Section
409A and shall be interpreted consistently with such intent. Accordingly, a
Participant shall have no right to designate the taxable year of payment.
Notwithstanding any other provision of this Agreement, if and to the extent any
portion of any payment under this Agreement to the Participant is payable upon
his or her separation from service and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i), as determined by the Company in
accordance with its procedures, by which determination the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service”, except as
Section 409A may then permit.


The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.


14. Clawback. In accepting this Award, the Participant expressly agrees to be
bound by, and subject to, the following clawback policy and any clawback policy
that the Company has in effect or may adopt in the future:


(a) The Award is intended to align the Participant’s long-term interests with
those of the Company. Accordingly, unless otherwise expressly provided in the
Plan or any other applicable agreement, plan, or policy, and to the extent
permitted by applicable law, the Company may terminate any unsettled RSUs,
whether vested or unvested (“Termination”), recapture any Shares acquired
pursuant to the RSUs (“Recapture”), or require the Participant to reimburse the
Company for any and all amounts realized from the acquisition or disposition of
Shares acquired pursuant to the RSUs (“Reimbursement”), upon the occurrence of
any of the following events (collectively, the “Conditions”):


(i) the Participant has engaged in misuse of the Company’s confidential
information and/or conduct in breach of any (A) confidentiality obligation to
the Company under any agreement between the Company and the Participant, or any
policy or plan of the Company, including but not limited to, the Company’s
standard form of Information and Invention Agreement applicable to such
Participant, or (B) applicable noncompetition or nonsolicitation obligation to
the Company under any applicable agreement between the Company and the



--------------------------------------------------------------------------------

Exhibit 10.48
Participant, or any policy or plan of the Company, including but not limited to
the Company’s standard form of Noncompetition Agreement applicable to such
Participant;
(ii) the Participant has been discharged by the Company or a Subsidiary for
“Cause” (as defined in Section 1.2 of the Severance Agreement); or


(iii) during his or her employment, the Participant (A) has rendered services to
or otherwise directly or indirectly engaged in or assisted, any organization or
business that, in the judgment of the Company in its sole and absolute
discretion, is against the interest of the Company or one of its Affiliates; or
(B) has engaged in activities that are materially prejudicial to or in conflict
with the interests of the Company, including any breaches of fiduciary duty or
the duty of loyalty.


For purposes of this Section 14, “RSU Benefits” shall mean any and all amounts
realized from the acquisition or disposition of Shares acquired pursuant to the
RSUs, including any sales proceeds, dividends and/or dividend equivalents.


(b) Prior to the issuance of any Shares upon settlement of vested RSUs pursuant
to this Agreement, the Participant shall, if requested in writing by the
Company, certify on a form acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and with the
obligations contained in the Plan, or any other relevant agreement, plan, or
contract listed in Section 14(a).


(c) Within ten (10) calendar days after receiving notice from the Company of any
such activity described in Section 14(a) of this Agreement, the Participant
shall either deliver to the Company the applicable Shares or make a cash payment
to the Company equal to the RSU Benefits. For purposes of the Company's exercise
of its Recapture and/or Reimbursement rights hereunder, the Participant
expressly and explicitly authorizes the Company to issue instructions, on the
Participant's behalf, to any brokerage firm and/or third-party administrator
engaged by the Company to hold Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company.


(d) Notwithstanding the foregoing provisions of this Section 14, the Company
may, in its sole and absolute discretion, choose to refrain from exercising its
rights of Termination, Recapture and/or Reimbursement with respect to any
particular act of the Participant or with respect to any other participant in
the Plan, and its determination to refrain from exercising such rights shall not
in any way reduce or eliminate the Company’s authority to exercise its rights of
Termination, Recapture and/or Reimbursement with respect to any other act of the
Participant. Nothing in this Section 14 shall be construed to impose obligations
on the Participant to refrain from engaging in lawful competition with the
Company after the termination of employment that does not violate the
Conditions, other than any obligations that are part of any applicable separate
agreement between the Company and the Participant or that arise under applicable
law.


(e) Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company shall not seek to exercise its rights of Termination, Recapture or
Reimbursement relating to any RSUs that were vested and settled more than twelve
(12) months prior to the date of the Participant's act or omission set forth in
Section 14(a). All RSUs shall be subject to the



--------------------------------------------------------------------------------

Exhibit 10.48
Company's rights of Termination, Recapture and/or Reimbursement to the extent
required by applicable law, including but not limited to Section 10D of the
Securities Exchange Act of 1934.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



THERMO FISHER SCIENTIFIC INC.By:Marc N. Casper
















